Citation Nr: 0108847	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  00-07 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1944 to June 
1946.

A perfected appeal to the Board of Veteran's Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal received 
within 60 days of the issuance of the statement of the case 
or within the remainder of the one-year period following 
notification of the decision being appealed.

The present case arises from a January 2000 rating decision 
that denied service connection for bilateral hearing loss and 
tinnitus.  The veteran expressed disagreement with the denial 
in February 2000.  A SOC was issued in March 2000 and the 
substantive appeal was received later that month.


REMAND

In this case, the veteran is requesting service connection 
for bilateral hearing loss and tinnitus.  The veteran claims 
that both disorders are the result of exposure to noise in 
service.  In a statement submitted with his NOD, the veteran 
describes several active duty assignments that he believes 
caused his disability; including driving a landing craft with 
diesel engines, participating in artillery practice and an 
assignment on a destroyer whose mission was detonating 
floating mines in the Pacific Ocean.  He states that the 
ringing in his ears began while he served on this vessel.  
The veteran's service medical records that have been 
associated with the claims file show that when the veteran 
was examined in connection with discharge from service, his 
whispered voice hearing was normal, at 15/15.

In October 1999, the veteran submitted a claim for service 
connection for bilateral hearing loss and tinnitus, claimed 
as due to noise exposure in service.  The RO denied this 
claim.
In support of his claim, the veteran submitted an 
audiological report, from a private facility, from his annual 
audiological evaluation.  In this report, the examiner 
recommended that the veteran try new hearing aids for 30 
days.  However, the report did not offer an opinion regarding 
the etiology of the veteran's hearing loss.  In addition, no 
other audiological records showing previous results are 
associated with this claims file.  The veteran's accredited 
representative has requested that the veteran be accorded an 
audiological evaluation and that an opinion should be sought 
from the examiner as to the etiology of any hearing loss and 
tinnitus shown.

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  When a disease is first diagnosed 
after service, service connection may nevertheless be 
established by evidence demonstrating that the disease was in 
fact incurred during the veteran's service, or by evidence 
that a presumption period applied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309.  For claims for service connection for hearing 
loss or impairment, VA has specifically defined what is meant 
by a "disability" for the purposes of service connection.  
38 C.F.R. § 3.385 (2000).  "[I]mpaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent."  38 C.F.R. § 3.385 (2000).

The October audiological report indicates that the veteran 
meets the definition of a current bilateral hearing loss 
disability for VA service connection purposes, in that it 
appears from the graph of the audiogram that he has decibel 
levels of 40 or over in the frequencies of 2000 and 4000.  
However, these records are still incomplete.  The examiner's 
report refers to the visit as the veteran's "annual" 
audiological examination, yet previous examination reports 
have not been associated with the claims file.  Moreover, the 
report notes that the veteran brought old hearing aids with 
him, yet no record of prior hearing aid use is reflected in 
the claims file.  The Board believes that on remand the RO 
should attempt to obtain and associate with the claims file 
the veteran's private and VA audiological records.  The RO 
should then schedule the veteran for a VA audiological 
examination for rating purposes.  Likewise, an opinion should 
be obtained concerning the etiology of the veteran's hearing 
loss and tinnitus.

The Board also notes that the veteran's service personnel 
records have not been associated with the claims file.  In 
order to confirm that the veteran was indeed exposed to noise 
in service, his service personnel records should be obtained 
and associated with the claims file.

Furthermore, the Board notes that in its January 2000 
decision, the RO found that the veteran's claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus were not well grounded.  Since that decision, 
however, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was enacted.  Unlike the 
version of the law in effect at the time of the January 2000 
decision, the VA is now charged with the duty to assist 
almost every claimant, as well as the duty to provide certain 
notices to claimants to assist them in pursuing the benefit 
sought.  In part, the new law provided that a claim denied as 
not well grounded between July 14, 1999, and November 9, 
2000, such as this veteran's claim decided in the January 
2000 RO decision, could be readjudicated under the provisions 
of the new law. Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 (2000).

While the new law provided that a claimant must request such 
a readjudication, the Veteran's Benefits Administration, as a 
matter of policy, has indicated that it will initiate 
readjudication where it learns of such cases.  Veteran's 
Benefits Administration Fast Letter 00-87 (Nov. 17, 2000).  
Therefore, the Board of Veterans' Appeals (Board) takes this 
opportunity to invite the veteran to file such an application 
for readjudication, and refers the veteran's claim for 
readjudication to the RO.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The RO should attempt to obtain and 
associate with the claims file all of the veteran's private 
and VA audiological records.  The RO should also attempt to 
obtain and associate with the claims file the veteran's 
service personnel records.  After the foregoing development 
is completed, the RO should schedule the veteran for an 
examination for VA purposes to determine the extent of the 
veteran's hearing disabilities and to obtain an opinion on 
the etiology of his condition.

Accordingly, this case is REMANDED for the following:

1. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied. 

2. The RO should attempt to obtain and 
associate the veteran's service 
personnel records with the file.  Based 
on these records, the RO should make a 
determination as to the veteran's duties 
in service, and verify the accuracy of 
the statements made by the veteran 
concerning his exposure to noise in 
service.

3. The RO should ask the veteran to 
identify any private and VA facilities 
where he has received audiological 
evaluations and treatment since his 
discharge from service.  After obtaining 
the appropriate authorizations, the RO 
should attempt to obtain and associate 
with the claims file copies of the 
medical records the veteran identified.

4. The RO should schedule the veteran for 
an audiological evaluation for rating 
purposes.  All tests deemed necessary by 
the examiner for diagnostic or other 
purposes must be conducted.  The 
examiner must render an opinion in the 
examination report as to whether the 
veteran's hearing loss and tinnitus is 
the result of noise exposure from his 
duties in an artillery unit in active 
service.  (See 38 C.F.R. §§ 3.303, 3.385 
[2000]).  If the examiner is unable to 
render this opinion in terms of 
certainty, then he or she should express 
it in terms denoting a range of 
probability.  For example, stating that 
the current hearing loss and/or tinnitus 
"might be" or "could be" related to 
noise exposure is not as helpful to 
adjudicators as stating that it is 
"likely" or "very likely" or 
"unlikely" that the current hearing 
loss is related to noise exposure in 
service.  All clinical findings and 
reasoning, which form the basis of the 
opinion requested, should be clearly set 
forth.  The claims folder and a copy of 
this remand must be made available to 
the physician in order that he or she 
may fully review the veteran's service 
and medical history.  A notation to the 
effect that this record review took 
place should be included in the opinion.

Thereafter, the RO should readjudicate this claim.  If the 
benefit sought on appeal remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal.  An 
appropriate period of time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


